Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/24/2022 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ryan W. Massey on 04/21/2022.
The application has been amended as follows: 

1. (Currently amended) A sealing apparatus which is configured to seal an annular gap between a shaft and a housing, the sealing apparatus comprising: 
a main lip which is slidable on the shaft; 
an auxiliary lip which is provided on a sealed fluid side with respect to the main lip and which is slidable on the shaft; 
a garter spring provided on an outer circumferential surface side of the main lip and configured to press a radially inward distal end of the main lip against the shaft; and 
grease applied between the main lip and the auxiliary lip, wherein 
the sealing apparatus further comprises 
an auxiliary lip-side annular projection extending parallel to a central axis of the sealing apparatus from the auxiliary lip side toward the main lip side to a position not in contact with the main lip and preventing the grease from entering radially outwardly.  
 2Application No.: 16/638,558Docket No.: 0702-000143-US-NP  
3. (Currently amended) The sealing apparatus according to claim 1, wherein the auxiliary lip-side annular projection 

7. (Currently amended) A sealing apparatus which is configured to seal an annular gap between a shaft and a housing, the sealing apparatus comprising: 
a main lip which is slidable on the shaft; 
an auxiliary lip which is provided on a sealed fluid side with respect to the main lip and which is slidable on the shaft; and 
grease applied between the main lip and the auxiliary lip, wherein 
the sealing apparatus further comprises 
a main lip-side annular projection being spaced radially outward from the shaft, extending from a main lip side toward an auxiliary lip side to a position not in contact with the auxiliary lip and preventing the grease from entering radially outwardly,
wherein the main lip-side annular projection extends parallel to a central axis of the sealing apparatus and abuts a garter spring provided on an outer circumferential surface side of the main lip.   

8. (Currently amended) The sealing apparatus according to claim 7, wherein the main lip-side annular projection 

Allowable Subject Matter
 	The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose or fairly suggest Sealing apparatus as claimed in independent claims 1 and 7 of the instant application.  The examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight.
	CN 203823070, applicant admitted prior art, discloses a sealing apparatus comprising a main lip 21 which is slidable on the shaft; 
an auxiliary lip 22 which is provided on a sealed fluid side with respect to the main lip 21 and which is slidable on the shaft; 
a garter spring 30 provided on an outer circumferential surface side of the main lip 21 and configured to press a radially inward distal end of the main lip against the shaft; and 
grease 41, 42 applied between the main lip 21 and the auxiliary lip 22.
CN 203823070 is silent about an auxiliary lip-side annular projection extending parallel to a central axis of the sealing apparatus from the auxiliary lip side toward the main lip side to a position not in contact with the main lip and preventing the grease from entering radially outwardly (for claim 1), and the main lip-side annular projection extends parallel to a central; axis of the sealing apparatus and abuts a garter spring provided on an outer circumferential surface side of the main lip (for claim 7).     
  	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. There is no suggestion, teaching, or motivation for one of ordinary skill in the art to modify a reference or combine references, and to yield a reasonable expectation of success without the use of impermissible hindsight. For instant, CN 2009 61689 discloses a sealing apparatus as claimed, but is silent about an auxiliary lip-side annular projection extending parallel to a central axis of the sealing apparatus from the auxiliary lip side toward the main lip side to a position not in contact with the main lip and preventing the grease from entering radially outwardly, and grease applied between the main lip and the auxiliary lip (for claim 1), and the main lip-side annular projection extends parallel to a central axis of the sealing apparatus and abuts a garter spring provided on an outer circumferential surface side of the main lip (for claim 7).        
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112.  The examiner can normally be reached on Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN CUMAR/Primary Examiner, Art Unit 3675